Citation Nr: 0705684	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-00 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than March 9, 
1999 for the grant of Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151.  

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The appellant is the wife of the deceased veteran, who served 
on active duty from August 1943 to December 1946.  The 
veteran died in June 1987.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

Originally, this matter came before the Board of Veterans' 
Appeals (Board) from an August 1996 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the appellant's reopened 
claim for improved death pension benefits on the basis that 
the appellant's countable annual income exceeded the 
statutory maximum annual income limits.

In March 1998, the Board issued a decision denying the 
appellant's claim, which she appealed to the United States 
Court of Appeals of Veterans Claims (formerly known as the 
U.S. Court of Veterans Appeals) (Court).  The appellant filed 
a pleading before the Court in May 1999 styled as a "Joint 
Motion for Remand" (Joint Motion), requesting that the Court 
vacate the Board's decision and remand the case to the Board 
for additional development and readjudication.  In a June 
1999 Order, the Court granted the Joint Motion and returned 
the case to the Board for action consistent with the Court's 
Order and the Joint Motion.

In January 2000, in compliance with the Court's Order, the 
Board remanded to the RO for further development the issue of 
whether the appellant's income exceeded the limit authorized 
by law for payment of death pension.  The Board also then 
observed that there appeared to be another claim pending 
before the RO as to entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151.  In a May 2001 rating 
decision, the RO denied service connection for cause of the 
veteran's death, noting that the veteran had no service-
connected disabilities at the time of death and that the 
evidence failed to show his death was related to service.  
Later, in a July 2002 rating decision, the RO denied DIC 
benefits under the provisions of 38 U.S.C.A. § 1151.  
Appellant perfected appeals to both rating decisions.  

In June 2003, the Board remanded the issues of whether the 
appellant's annual countable income exceeds the limit 
authorized by law for payment of improved death pension 
benefits, entitlement to service connection for cause of the 
veteran's death, and entitlement to Dependency and Indemnity 
compensation (DIC) under 38 U.S.C.A. § 1151 to the RO for 
further development.  While the case was in remand status, 
the RO granted entitlement to DIC under 38 C.F.R. § 1151, and 
denied benefits under Chapter 35.  The RO so informed the 
appellant in July 2004.  At that time, the appellant was also 
asked to tell the RO if the grant satisfied her appeal for 
service-connected death benefits and for the issue of whether 
the appellant's income exceeded the limit authorized by law 
for payment of death pension.  She was given 30 days to reply 
and was informed that if she was not satisfied with the RO 
decision, her appeal would be continued.  In July 2004 
statement, the appellant responded to that letter and 
indicated that she waived her 30 day response, and that 
further, she was satisfied with the decision for DIC under 
Section 1151 for service-connected death benefits.  In August 
2004, the appellant disagreed with the effective date for the 
grant of Dependency and Indemnity Compensation (DIC) under 38 
U.S.C.A. § 1151.  (West 2002).  The issues remaining on 
appeal are listed on the first page of this decision.  


FINDINGS OF FACT

1.  The veteran died in June 1987. 

2.  The appellant's claim for DIC benefits under the 
provisions of 38 U.S.C.A. § 1151 was received on March 2, 
1999.  

3.  The appellant is receiving DIC pursuant to 38 U.S.C.A. 
§ 1151; service connection has not been granted for the cause 
of the veteran's death.  

4.  The veteran did not have a disability evaluated as total 
and permanent in nature resulting from a service- connected 
disability at the time of his death.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 2, 1999, and 
no earlier, for the award of DIC benefits pursuant to 38 
U.S.C.A. § 1151, have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.150, 3.153, 3.155, 3.201, 3.400 
(2006).  

2.  The statutory requirements for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, have not 
been met. 38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 
C.F.R. §§ 3.807, 21.3020, 21.3021 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for Benefits under 1151

Except as otherwise provided, the effective date of an 
evaluation and award of DIC based on an original claim or a 
claim reopened after final disallowance will be the date of 
the receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  Specifically, with 
respect to DIC due to death due to VA hospitalization or 
treatment, the effective date of the award is the first day 
of month in which the veteran's death occurred if a claim is 
received within 1 year following the date of death; 
otherwise, date of receipt of claim.  If no such application 
is filed or could be construed to have been filed within one 
year after the veteran's death, then the effective date will 
be the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(d)(1); 38 C.F.R. § 3.400(i)(2).  

The record reflects that the veteran died in June 1987.  At 
the time of his death he was hospitalized at the Tuscaloosa 
VA Medical Center.  The appellant's initial application for 
DIC benefits was received at the RO in June 1987.  In July 
1987, she was granted death pension benefits, and the RO 
noted that the veteran's death was not related to a service-
connected disability or injury.  In June 1988, her death 
pension was amended to $0.00 based on a countable income that 
exceeded the maximum allowable under the law.  In July 1996, 
the appellant submitted a claim for DIC, and she was informed 
in August 1996 that the claim was denied.  The RO indicated 
that the evidence did not show that the veteran died of a 
service-connected disability and that the appellant's income 
exceeded the maximum allowable for death pension benefits.  

In August 1996, the appellant submitted a statement to the RO 
disagreeing with the denial rendered that same month.  While 
the appellant pointed out in that letter that her husband 
died at a VA facility, there is nothing in that statement 
that refers to the cause of the veteran's death due to VA 
treatment.  Neither is any reference to death due to VA 
treatment reported in her October 1996 VA Form 9 or a 
December 1996 VA Form 21-4138.  In a letter dated in April 
1997, the RO acknowledged that the appellant had inquired by 
telephone regarding consideration of service connection for 
the cause of the veteran's death.  In December 1997, the RO 
denied service connection for the cause of the veteran's 
death, and informed the appellant that same month that the 
evidence did not show that a service-connected disability 
caused the veteran's death.  There was no mention of a claim 
for compensation due to VA hospitalization or treatment as 
the cause of the veteran's death.  

On March 2, 1999, VA received a statement from the appellant 
regarding a decision of the Board on another matter in which 
she alleged that the veteran had been put on medication when 
hospitalized by VA prior to his death which contributed to 
his death.  Attached to that correspondence was a statement 
from a doctor opining that the medication contributed to the 
veteran's death.  This was accepted as a claim for benefits 
under 38 C.F.R. § 1151.  

The appellant contends that she should be entitled to an 
effective date in 1996, for the grant of DIC under the 
provisions of 38 U.S.C.A. § 1151, on the basis that she first 
filed a claim for DIC benefits in 1996.  A review of the 
record shows that there is no evidence that the appellant 
submitted a claim for benefits specifically under Section 
1151 prior to March 2, 1999.  

The claim for benefits pursuant to Section 1151 was not 
received within a year of the veteran's date of death, and 
thus the date of claim, and the correct effective date, is 
March 2, 1999, when the above noted letter from the appellant 
was received.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 
3.400(i)(2).  

The law, not the evidence, controls the outcome of this 
claim.  As a matter of law, an effective date of March 2, 
1999, and no earlier, for the grant of DIC benefits, under 
the provisions of 38 U.S.C.A. § 1151, is warranted.  

Benefits under Chapter 35

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. § 3.807 
(2006), 38 C.F.R. §§ 21.3020, 21.3021 (2006).  

In this case, the RO determined that the veteran did not die 
of a service-connected disability.  Service connection 
granted under 38 U.S.C.A. § 1151 is not a basis for 
eligibility.  See, 38 C.F.R. § 3.807(c).  The record also 
reflects that the veteran did not have a disability evaluated 
as total and permanent in nature resulting from a service- 
connected disability at the time of his death.  Accordingly, 
the claimant cannot be considered an "eligible person" 
entitled to receive educational benefits.  38 U.S.C.A. § 
3501(a)(1) (West 2002); 38 C.F.R. § 3.807 (2006); 38 C.F.R. 
§ 21.3021(a)(2006). 

Because the claimant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Shields v. Brown, 8 Vet. App. 
346, 351-352 (1995).  Accordingly, the appeal for DEA 
benefits is denied as a matter of law.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's May 2003 letter describing the evidence needed to 
support the appellant's claim for DIC under 38 C.F.R, § 1151 
described the evidence necessary to substantiate that claim,  
and met all of the requirements noted above, including 
informing the appellant that she could submit evidence 
directly to VA.  This notification, would also apply to the 
"downstream" issue of entitlement to an earlier effective 
date.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  
Further, in August 2004, a letter was sent specifically 
addressing the earlier effective date issue, after the 
appellant disagreed with the effective date assigned for the 
grant of DIC.   In that letter, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate her claim including what is necessary 
to establish an effective date.  Therefore, the notice is 
found to be adequate in this case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the appellant.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim for an earlier 
effective date. 38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  
Specifically, the RO secured and associated with the claims 
file all evidence pertinent to this claim. 

With respect to the Chapter 35 claim, the provisions of the 
VCAA do not apply to a claim if resolution of the claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  In the circumstances of this case, there is 
no reasonable possibility that additional efforts to assist 
or notify the appellant in accordance with the VCAA would 
assist her in substantiating her claim.  Therefore, she is 
not prejudiced as a result of the Board proceeding to the 
merits of the claim.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an earlier effective date of March 2, 1999 for 
compensation under 38 U.S.C. § 1151 is granted subject to the 
laws and regulations governing the payment of monetary 
benefits.  

Entitlement to Dependent's Educational Assistance under 38 
U.S.C.A. Chapter 35 is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


